          Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Brittian Willie Young,                            No. CV-19-01730-PHX-DWL
10                   Petitioner,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Respondents.
14
15            On March 3, 2019, Petitioner filed a petition for a writ of habeas corpus under 28
16   U.S.C. § 2254 (“the Petition”). (Doc. 1.) Separately, on March 27, 2020, Petitioner filed

17   a “Motion for Entry of Judgment/Order.” (Doc. 26.)
18            On May 12, 2020, Magistrate Judge Bibles issued a Report and Recommendation

19   (“R&R”) concluding the Petition should be denied. (Doc. 27.) Afterward, Petitioner filed

20   objections to the R&R. (Doc. 28.) For the following reasons, the Court will overrule
21   Petitioner’s objections, deny his motion, adopt the R&R, and terminate this action.
22   I.       Background

23            The Underlying Incident. In 2016, a Maricopa County Superior Court judge entered

24   an order terminating Petitioner’s parental rights. (Doc. 27 at 2.) Several months later,

25   Petitioner came to the judge’s courtroom holding “a bunch of zip ties” and some papers.

26   (Id.) Near the end of a hearing, Petitioner approached the judge, told her that he had a
27   warrant for her arrest, and told her that she had the right to remain silent. (Id.) The
28   courtroom clerk warned Petitioner to stop, but he “seemed ‘determined’ . . . to restrain [the
      Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 2 of 6



 1   judge] with zip ties and escort her from the courtroom.” (Id.) When a bailiff and sheriff’s
 2   deputies arrived to protect the judge, Petitioner stated that he was there to make a “citizen’s
 3   arrest.” (Id.)
 4          Trial and Sentencing.      Petitioner was charged with one count of attempted
 5   kidnapping with the intent to interfere with a governmental function. (Id.) Before trial,
 6   Petitioner moved to represent himself. (Id.) The trial judge granted the motion but
 7   appointed advisory counsel. (Id.)
 8          During the two-day jury trial, Petitioner cross-examined each of the state’s
 9   witnesses (including the victim-judge) but chose not to testify, present any evidence, or
10   call any witnesses. (Id. at 3.) The jury voted to convict. (Id.) Petitioner was sentenced to
11   6.5 years’ imprisonment, which was the presumptive sentence in light of his prior
12   conviction for manslaughter. (Id.)
13          The Direct Appeal. During his direct appeal, Petitioner raised the following three
14   issues: (1) “he could not have ‘kidnapped’ [the judge] because he had the legal authority
15   to arrest her,” (2) “the State lacked probable cause to charge him with attempted
16   kidnapping”; and (3) “the trial court prohibited him from presenting evidence that ‘could
17   easily prove [his] innocence.’” (Id. at 3-5.) Notably, during the appellate proceedings,
18   Petitioner “did not mention or cite to the United States Constitution, or discuss how his
19   federal constitutional rights were violated in his state criminal proceedings. Nor did he
20   identify any specific federal constitutional right he believed was violated during his state
21   criminal proceedings. In his state appellate brief [Petitioner] cited the ‘Constitution of the
22   State of Arizona,’ and the Arizona Code of Judicial Conduct, and the Arizona Rules of
23   Professional Conduct. The only reference to any federal constitutional right, federal law,
24   or federal legal opinion cited by [Petitioner] in his state proceedings is his assertion that
25   his ‘arrest’ of [the judge] was legal because, inter alia, he ‘advised her of her Miranda
26   Rights.’” (Id. at 9.)
27          On August 16, 2018, the Arizona Court of Appeals affirmed Petitioner’s conviction
28   and sentence. State v, Young, 2018 WL 4017336 (Ariz. Ct. App. 2018). In its decision,


                                                  -2-
       Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 3 of 6



 1   the appellate court “did not mention the United States Constitution or any federal
 2   constitutional right.” (Doc. 27 at 9.)
 3          On January 25, 2019, the Arizona Supreme Court denied Petitioner’s petition for
 4   review. (Id. at 5.)
 5          The Petition. In March 2019, Petitioner filed the Petition. (Doc. 1.) It asserts the
 6   following four grounds for relief: (1) “The State of Arizona has demonstrated actions of
 7   Prosecutorial Misconduct by Insufficiency of State Evidence.            Which is Malicious
 8   Prosecution that then lead to the Unlawful and Wrongful Conviction which then lead to the
 9   Unlawful Imprisonment [sic]”; (2) “Violation of Judicial Code of Conduct by Lack of
10   Intent In a Criminal Case”; (3) “Violation of Constitution for My Mere Presence Was
11   Turned Into Criminal Case”; and (4) “Obstruction of Justice where There is No Criminal
12   Intent From Defendant.” (Doc. 27 at 5-6.)
13          The R&R. The R&R states that, because Petitioner only presented state-law claims
14   during his direct appeal, he failed to exhaust the federal claims now asserted in the Petition:
15   “Because [Petitioner] did not present any claim asserting his federal constitutional rights
16   were violated to the state’s highest court, he failed to exhaust any cognizable basis for
17   federal habeas relief in the Arizona courts.” (Id. at 10.) This lack of exhaustion, the R&R
18   concludes, means that Petitioner’s claims are procedurally defaulted. (Id.) Finally, the
19   R&R concludes that Petitioner cannot establish cause and prejudice to excuse the
20   procedural default because, inter alia, “a thorough review of the entire record in this matter,
21   which includes the trial transcripts, indicates there was sufficient evidence to sustain
22   [Petitioner’s] conviction.” (Id. at 11-12.)
23   II.    Legal Standard
24          A party may file written objections to an R&R within fourteen days of being served
25   with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
26   objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
27   served with a copy of the recommended disposition, a party may serve and file specific
28   written objections to the proposed findings and recommendations.”) (emphasis added).


                                                   -3-
         Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 4 of 6



 1           District courts are not required to review any portion of an R&R to which no specific
 2   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
 3   not appear that Congress intended to require district court review of a magistrate’s factual
 4   or legal conclusions, under a de novo or any other standard, when neither party objects to
 5   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
 6   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 7   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
 8   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013
 9   WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
10   defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
11   would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
12   (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).1
13   III.    Analysis
14           A.     The Objections To The R&R
15           In his objections (Doc. 28), Petitioner largely attempts to reargue the merits of his
16   defense, arguing that he lacked criminal intent, that he never made physical contact with
17   the victim, and that the victim committed perjury. (Id. at 3-4, 6.) As for the R&R’s
18   conclusions regarding exhaustion and procedural default, Petitioner doesn’t dispute that he
19   only cited Arizona law during the state appellate proceedings. (Id. at 5.) Nevertheless,
20   Petitioner appears to argue that (1) any references to the Arizona Constitution should also
21   be considered references to the United States Constitution, because “the Arizona
22   Constitutions violated are also U.S. Constitution written out as Amendments” (id. at 5),
23   and (2) although he “didn’t mention or cite U.S. Constitution . . . I am innocent, and One
24   retains all rights as U.S. citizen executing an arrest record concerning [the judge] is U.S.
25   Constitutional Law” (id. at 6).
26   1
             See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
27   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
28   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).


                                                  -4-
      Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 5 of 6



 1          These objections will be overruled. As the R&R correctly states, “[f]ull and fair
 2   presentation requires a petitioner to present the substance of his claim to the state courts,
 3   including a reference to a federal constitutional guarantee and a statement of facts that
 4   entitle the petitioner to relief. . . . It is not enough that all of the facts necessary to support
 5   the federal claim were before the state court or that a ‘somewhat similar’ state law claim
 6   was raised. Rather, in his state court pleadings the habeas petitioner must cite to the
 7   specific constitutional guarantee upon which he bases his claim in federal court. General
 8   appeals to broad constitutional principles, such as due process, equal protection, and the
 9   right to a fair trial, are insufficient to establish fair presentation of a federal constitutional
10   claim.”      (Doc. 27 at 8, citations omitted.)      Petitioner’s objections are based on a
11   misapprehension of these principles.
12          B.       The “Motion for Entry of Judgment/Order”
13          About two weeks before the R&R was issued, Petitioner filed a “Motion for Entry
14   of Judgment/Order.” (Doc. 26.) Although the motion is not a model of clarity, it appears
15   to be seeking the same relief as the Petition—that is, the reversal of Petitioner’s conviction
16   and Petitioner’s release from custody. (Id. at 8 [“Petitioner . . . commands for the following
17   ‘recovery conditions’ . . . Grant mistrial and overturn conviction as well as imprisonment
18   sentence.”].) Because the Petition will be denied, the motion will be denied, too.
19          Accordingly, IT IS ORDERED that:
20          (1)      The reference to the magistrate judge is withdrawn as to Petitioner’s
21   “Motion for Entry of Judgment/Order” (Doc. 26).
22          (2)      Petitioner’s “Motion for Entry of Judgment/Order” (Doc. 26) is denied.
23          (3)      Petitioner’s objections to the R&R (Doc. 28) are overruled.
24          (4)      The R&R’s recommended disposition (Doc. 27) is accepted.
25          (5)      The Petition (Doc. 1) is denied.
26          (6)      A Certificate of Appealability and leave to proceed in forma pauperis on
27   appeal are denied because the dismissal of the Petition is justified by a plain procedural
28   bar and reasonable jurists would not find the ruling debatable, and because Petitioner has


                                                    -5-
      Case 2:19-cv-01730-DWL Document 29 Filed 06/11/20 Page 6 of 6



 1   not made a substantial showing of the denial of a constitutional right.
 2          (7)    The Clerk shall enter judgment accordingly and terminate this action.
 3          Dated this 10th day of June, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
